Order filed March 6, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00933-CV
                                    ____________

 LEVIATHAN ENTERPRISE GROUP, INC., ET AL, AND HAROLD HIGGINS,
                         Appellants

                                             V.

                        ULYSSES W. WATKINS, JR., Appellee


                       On Appeal from the 239th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 44409


                                        ORDER

       Appellants' brief was due January 20, 2012. No brief or motion for extension of
time has been filed.
       Unless appellants submits their brief, and a motion reasonably explaining why the
brief was late, to the Clerk of this Court within thirty (30) days of the date of this order,
the Court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM